Case 2:19-cr-00020-TSK-MJA Document 11 Filed 07/29/19 Page 1 of 5 PageID #: 25




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                    ELKINS

 UNITED STATES OF AMERICA,

                        Plaintiff,

 v.                                                CRIMINAL ACTION NO.: 2:19-CR-20
                                                   (JUDGE KLEEH)

 ROCKY A. TINGLER,
                        Defendant.

                             PLEA TO INFORMATION ORDER

       On July 26, 2019, came the United States of America (“the Government”) by its counsel,

Andrew Cogar, Assistant United States Attorney, and also came Defendant in person and by

counsel, Harry Smith, Esq., for an initial appearance, arraignment and plea hearing. After placing

Defendant under oath, the Court informed Defendant that if he gave false answers to the Court’s

questions, his answers may later be used against him in a prosecution for perjury or false statement

and increase his sentence in this case. As an initial matter, the undersigned informed Defendant of

his right to have an Article III Judge preside over the plea hearing. After the Court’s instruction,

Defendant knowingly and voluntarily waived this right and executed a written waiver of the same.

       The Court ORDERED the waiver filed herein.

       The Court inquired of Defendant and his counsel as to Defendant’s knowledge and

understanding of his constitutional right to proceed by indictment, the voluntariness of his consent

to proceed by information and of his waiver of his right to proceed by indictment. Defendant and

his counsel verbally acknowledged their understanding and Defendant, under oath, acknowledged

his voluntary waiver of his right to proceed by indictment and his agreement to voluntarily proceed

by information. Defendant also executed a written waiver of the same.
Case 2:19-cr-00020-TSK-MJA Document 11 Filed 07/29/19 Page 2 of 5 PageID #: 26




       The Court ORDERED the waiver filed herein.

       The Government then summarized the terms of the plea agreement. Defendant stated in

open court that he fully understood and agreed with the terms of the plea agreement and that there

were no other agreements made between him and the Government. The Court noted that because

the plea agreement contains certain nonbinding recommendations pursuant to Fed. R. Crim. P.

11(c)(1)(B), the Court cannot accept or reject the plea agreement and recommendations contained

therein until the Court has had an opportunity to receive and review a presentence report. The

Court advised the parties that it is not bound by the stipulations contained in the plea agreement

and will defer action on the stipulations until receiving and reviewing the presentence report. The

Court also informed Defendant that, under the terms of the plea agreement, he is entering into a

limited waiver of his right to appeal and Defendant confirmed his agreement to the waiver of his

appellate rights.

       The Court ORDERED the plea agreement filed.

       The Court confirmed that Defendant had received and reviewed with his attorney the

Information in this matter. Defendant waived reading of the Information in open court. The Court

then reviewed with Defendant Counts One and Two of the Information, including the elements of

the crime the United States would have to prove at trial and the maximum sentence for Counts

One and Two, to which Defendant proposed to enter a plea of guilty. The Court also advised

Defendant that, as part of the fine, he could be required to pay the costs of imprisonment,

community confinement, or supervision. The Court also informed Defendant of the mandatory

special assessment fee applicable to this case and that restitution may be an issue in this case.

       The Government proffered a factual basis for the plea. Neither counsel for Defendant nor

Defendant had any questions for the witness. Defendant then entered a plea of GUILTY to Counts
Case 2:19-cr-00020-TSK-MJA Document 11 Filed 07/29/19 Page 3 of 5 PageID #: 27




One and Two of the Information and stated that he was in fact guilty of the crimes charged in

Counts One and Two of the Information.

       The Court informed Defendant that the Sentencing Guidelines are merely advisory.

However, under the Sentencing Reform Act of 1984, certain Sentencing Guidelines could be used

in determining a sentence in this case. Defendant stated that he had reviewed the various factors

taken into consideration by the Sentencing Guidelines with his attorney and that he understood

that the sentence could not be determined until after the United States Probation Office had

prepared a presentence report. The Court also noted that it was not bound by the recommendations

or stipulations in the plea agreement and that if the sentence ultimately imposed was more severe

than that expected, Defendant would not have the right to withdraw the plea of guilty.

       The Court reviewed with Defendant all of the rights that are forfeited by tender of a plea

of guilty. The Court advised Defendant of his right to plead not guilty and maintain that plea during

a trial before a jury of his peers. The Court also informed Defendant of the right to be represented

by counsel during trial, the right to confront and cross-examine witnesses, the right not to testify,

the right to present evidence and subpoena witnesses and the right to have the Government prove

its case beyond a reasonable doubt. The Court also noted that the jury’s verdict must be unanimous.

Defendant stated in open court that he understood all of these rights and understood that he would

be giving up all of these rights by entering a plea of guilty. Defendant and his counsel stated that

Defendant understood all of the consequences of pleading guilty.

       Defendant stated that the plea was not a result of any threat, coercion, or harassment and

that the plea was not the result of any promise except those contained in the plea agreement.

Defendant stated there was nothing he had asked his lawyer to do that was not done. Defendant

further stated that his attorney had adequately represented him in this matter and that neither he
Case 2:19-cr-00020-TSK-MJA Document 11 Filed 07/29/19 Page 4 of 5 PageID #: 28




nor his attorney had found an adequate defense to the charge contained in Counts One and Two of

the Information.

          Based upon Defendant’s statements and the Government proffer, the Court finds that the

plea is freely and voluntarily given, that Defendant is aware of the nature of the charges against

him and the consequences of his plea, and that a factual basis exists for the tendered plea. The

Court accepted Defendant’s plea of guilty and deferred accepting the terms of the plea agreement

and adjudicating Defendant guilty of the crime charged in Counts One and Two of the Information

to the sentencing court. Pursuant to Fed. R. Crim. P. 11(c)(1)(B) and U.S.S.G. § 6B1.1(c),

acceptance of the proposed plea agreement, the stipulations and the nonbinding recommendations

are deferred until the Court has received and reviewed the presentence report prepared in this

matter.

          Pursuant to § 6A1 et seq. of the United States Sentencing Guidelines, it is hereby

ORDERED that:

          1. The Probation Office undertake a presentence investigation of Defendant and prepare a

          presentence report for the Court;

          2. The Probation Officer and all Parties comply with mandates of Federal Rule of Criminal

          Procedure 32 and U.S.S.G. § 6A1.2 regarding disclosure, objection, departure motion and

          sentencing statement requirements;

          3. The matter will be set for sentencing following receipt of the presentence report and

          addendum containing any unresolved objections and the probation officer's comments on

          them;

          4. Defendant is RELEASED on the terms of the Order Setting Conditions of Release

          filed herein.
Case 2:19-cr-00020-TSK-MJA Document 11 Filed 07/29/19 Page 5 of 5 PageID #: 29




       5. IF COUNSEL ANTICIPATES A LENGTHY SENTENCING HEARING,

       PLEASE NOTIFY THE DISTRICT COURT SO THAT AN ADEQUATE AMOUNT

       OF TIME CAN BE SCHEDULED FOR IT.

       The Clerk of the Court is directed to provide a copy of this Order to parties who appear pro

se and all counsel of record, as applicable, as provided in the Administrative Procedures for

Electronic Case Filing in the United States District Court for the Northern District of West

Virginia.

DATED: July 29, 2019
